Citation Nr: 1037985	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-28 769	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Appeals (VA) Regional Office (RO) that denied the appellant's 
claim for eligibility to VA benefits.  The appellant testified 
before the Board in July 2007.  

In an October 2007 decision, the Board denied the appellant's 
claim for eligibility to VA benefits.  The appellant appealed the 
Board decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to an October 2009 decision, a March 2010 Order 
of the Court vacated the Board's decision and dismissed the 
appellant's claim in accordance with its October 2009 decision.  


FINDINGS OF FACT

1.  On May 2009, the Board received notice that the appellant 
died on March [redacted], 2009. 

2.  At the time of his death, the appellant had a claim for 
eligibility to VA benefits pending before the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the appellant died in March 2009.  At the time of 
his death, the appellant had a claim for basic eligibility to VA 
benefits pending before the Board.  However, as a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994). 

As the appellant's claim has been rendered moot by his death, it 
is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009). 

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claims to completion.  
Such a request must be filed not later than one year after the 
date of the appellant's death.  Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 
(2009) (creating new 38 U.S.C. § 5121A, substitution in case of 
death of a claimant who dies on or after October 10, 2008).  As 
provided for in the new provision, a person eligible for 
substitution includes a living person who would be eligible to 
receive accrued benefits due to the claimant under 38 U.S.C.A. § 
5121(a).  In the future, VA will issue regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
RO from which the claims originated. 


ORDER

The appeal is dismissed due to the appellant's death.


		
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


